           Case 2:20-cv-01094-MJP-MLP Document 20 Filed 09/23/20 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DENGE LEMO GAHANO,

 9                              Petitioner,                Case No. C20-1094-MJP-MLP

10          v.                                             ORDER GRANTING MOTION FOR
                                                           EXTENSION OF TIME
11   DANIEL M. RENAUD, et al.,

12                              Respondents.

13

14          Petitioner’s motion for an extension of time to respond to Respondents’ answer (dkt. #

15   18) is GRANTED. Petitioner may file a response by October 19, 2020, and Respondents may

16   file a reply by October 23, 2020. The Clerk is directed to RE-NOTE Respondents’ answer (dkt.

17   # 16) for October 23, 2020. The Clerk is directed to send copies of this order to the parties and to

18   the Honorable Marsha J. Pechman.

19          Dated this 23rd day of September, 2020.


                                                           A
20

21                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
22

23



     ORDER GRANTING MOTION FOR EXTENSION
     OF TIME - 1
